DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 04/20/2020.  An initialed copy is attached to this Office Action.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	Abstract filed 01/06/2020 contains legal language (comprises). Appropriate correction is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sidewalls" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the sidewalls" will be taken as "a sidewall of the sealing member".
Claims 2-12 are dependent on Claim 1 and inherit the deficiencies thereof. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynam (US 5,986,797), of record.
With respect to Claim 1, Lynam discloses an electro-optic window (Figure 37) comprising: a first substrate (252, Figure 37); an electro-optic element (218 and 220, Figure 37) generally parallel to the first substrate (252, Figure 37), comprising: a second substrate (251, Figure 37); a third substrate (212, Figure 37) generally parallel to the second substrate (251, Figure 37); a sealing member (229, Figure 37) disposed along at least a portion of a perimeter (see Figure 37) of one of the second (251, Figure 37) and third (212, Figure 37) substrates and extending therebetween; and a cavity (218, Figure 37) defined between the second (251, Figure 37) and third (212, Figure 37) substrates, with the sealing member (229, Figure 37) defining the sidewalls (see annotated area of Figure 37, below) of the cavity (218, Figure 37); and a first layer of film (253, Figure 39) between at least a portion (see 253 in Figure 39) of the first (252, Figure 37) and second substrates (251, Figure 37).

    PNG
    media_image1.png
    453
    695
    media_image1.png
    Greyscale


With respect to Claim 2, Lynam further discloses wherein the first layer of film (253, Figure 39) comprises a perimeter portion (area around 253, Figure 39; see annotated Figure 39 below) and a central portion (area in the center of 253, Figure 39; see annotated Figure 39 below); wherein the perimeter portion (area around 253, Figure 39; see annotated Figure 39 below) extends around at least a portion of a perimeter (see Figure 37) of the electro-optic window; and wherein the perimeter portion (area around 253, Figure 39; see annotated Figure 39 below) is coextensive (see Figure 37) with at least a portion of the sealing member (229, Figure 37).

    PNG
    media_image2.png
    810
    1780
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    660
    1763
    media_image3.png
    Greyscale

With respect to Claim 3, Lynam further discloses wherein the perimeter portion of the first layer of film (253, Figure 39) is a UV-absorbing layer (column 31, lines 7-10).
With respect to Claim 4, Lynam further discloses wherein the perimeter portion of the first layer of film (253, Figure 39) is a UV-blocking layer (Figure 17 shows that there is little or no incoming solar radiation below about 295 nm, column 13, lines 27-28); and wherein the perimeter portion of the first layer of film (253, Figure 39) is capable of blocking at least 99 percent of light having wavelengths between 280 and 400 nm (Figure 17 shows that there is little or no incoming solar radiation below about 295 nm, column 13, lines 27-28).
With respect to Claim 6, Lynam further discloses wherein the perimeter portion (area around 253, Figure 39; see annotated Figure 39 above) of the first layer of film (253, Figure 39) comprises one of ethylene-vinyl acetate (column 33, lines 46-51; Mylar® RL42 is a biaxially oriented polyester (OPET) with an ethylene vinyl acetate (EVA) layer), polyvinyl butyral, ceramic ink, and chrome.
With respect to Claim 16, Lynam discloses a vehicle (column 12, lines 13-15) comprising an electro-optic window comprising: a first substrate (252, Figure 37); an electro-optic element (218 and 220, Figure 37) generally parallel to the first substrate (252, Figure 37), comprising: a second substrate (251, Figure 37); a third substrate (212, Figure 37) generally parallel to the second substrate (251, Figure 37); a sealing member (229, Figure 37) disposed along at least a portion of a perimeter (see Figure 37) of one of the second (251, Figure 37) and third (212, Figure 37) substrates and extending therebetween; and a cavity (218, Figure 37) defined between the second (251, Figure 37) and third (212, Figure 37) substrates, wherein the sealing member (229, Figure 37) defines the sidewalls of the cavity (218, Figure 37); and a first layer of film (253, Figure 39) disposed between at least a portion (see Figure 37) of the first (252, Figure 37) and second (251, Figure 37) substrates, the first layer of film (253, Figure 39) having a perimeter portion (area around 253, Figure 39; see annotated Figure 39 above) and a central portion (area in the center of 253, Figure 39; see annotated Figure 39 above); wherein the perimeter portion (area around 253, Figure 39; see annotated Figure 39 above) of the first layer of film (253, Figure 39) is coextensive (see Figure 37) with at least a portion of the sealing member (229, Figure 37).
With respect to Claim 17, Lynam further discloses wherein the electro-optic window is a sunroof (column 34, lines 34-40) of the vehicle (column 12, lines 13-15).
With respect to Claim 18, Lynam further discloses wherein the perimeter portion (area around 253, Figure 39; see annotated Figure 39 above) of the first layer of film (253, Figure 39) comprises one of a UV-absorbing layer (column 31, lines 7-10) and a UV-blocking layer (Figure 17 shows that there is little or no incoming solar radiation below about 295 nm, column 13, lines 27-28); wherein the perimeter portion (area around 253, Figure 39; see annotated Figure 39 above) of the first layer of film (253, Figure 39) is opaque or nearly opaque; and wherein the perimeter portion (area around 253, Figure 39; see annotated Figure 39 above) of the first layer of film (253, Figure 39) is capable of allowing about one percent or less visible light transmission.
With respect to Claim 19, Lynam further discloses wherein the perimeter portion (area around 253, Figure 39; see annotated Figure 39 above) of the first layer of film (253, Figure 39) is configured to block about at least 99 percent of light having wavelengths between 280 and 400 nm (Figure 17 shows that there is little or no incoming solar radiation below about 295 nm, column 13, lines 27-28).

Allowable Subject Matter
Claims 13-15 are allowed.
With respect to Claim 13, though Lynam (US 5,986,797), of record, discloses “an electro-optic window comprising: a first substrate (252, Figure 37); an electro-optic element (218 and 220, Figure 37) generally parallel to the first substrate (252, Figure 37), comprising: a second substrate (251, Figure 37); a third substrate (212, Figure 37) generally parallel to the second substrate (251, Figure 37); a sealing member (229, Figure 37) disposed along at least a portion of a perimeter (see Figure 37) of one of the second (251, Figure 37) and third (212, Figure 37) substrates and extending therebetween; and a cavity (218, Figure 37) defined between the second (251, Figure 37) and third (212, Figure 37) substrates, wherein the sealing member (229, Figure 37) defines the sidewalls of the cavity (218, Figure 37); a first layer of film (253, Figure 39) having a perimeter portion (see Figure 37) extending around at least a portion of a perimeter (see Figure 37) of the window and disposed between at least a portion (see Figure 37) of the first and the second (251, Figure 37) substrates;” Lynam fails to teach or suggest the aforementioned combination further comprising “a fourth substrate generally parallel to the first substrate and disposed adjacent to the third substrate; and a second layer of film disposed between at least a portion of the third and the fourth substrates.”
With respect to claims 14-15, these claims depend on claim 13 and are allowable at least for the reasons stated supra.

Claims 5 and 7-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
.
With respect to claim 5, though Lynam (US 5,986,797), of record, discloses “The electro-optic window of claim 1, wherein the perimeter portion of the first layer of film (253, Figure 39) is one of opaque and nearly opaque (column 30, line 58 through column 31, line 10);” Lynam fails to teach or suggest the aforementioned combination further comprising “wherein the perimeter portion of the first layer of film is capable of allowing about one percent or less visible light transmission.”
With respect to claim 7, though Lynam (US 5,986,797), of record, discloses “The electro-optic window of claim 1,” Lynam fails to teach or suggest the aforementioned combination further comprising “further comprising a fourth substrate generally parallel to the first substrate; wherein the fourth substrate is disposed adjacent to the third substrate.”
With respect to claims 8-12, these claims depend on claim 7 and are allowable at least for the reasons stated supra.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 20, though Lynam (US 5,986,797), of record, discloses “The electro-optic window of claim 16,” Lynam fails to teach or suggest the aforementioned combination further comprising “a fourth substrate generally parallel to the third substrate; and a second layer of film disposed between the third substrate and the fourth substrate.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872     
29 August 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872